Title: From George Washington to Major General Charles Lee, 29 December 1776
From: Washington, George
To: Lee, Charles



Dear Sir
Newtown [Pa.] 29th decemr 1776

I have the pleasure of enclosing you a Letter from your Freind Robt Morris Esqr. with a draft on Major Small for £116.9.3. S⟨tg⟩.
It will afford me the highest satisfaction to receive a Line from you, informing me of the State of your Health and your Situation, in both of which I hope you are as happy as a person under your Circumstances can possibly be.
Such further Supplies as you may have occasion for shall be from time to time remitted to you.
